HeRwiit, J.
The main contention here is that the evidence is not sufficient to support the finding, of the jury on the first question of the special verdict to the effect that the place where the plaintiff’s horse entered upon the defendant’s property was not within the limits of the defendant’s depot grounds. The case was here on former appeal (Habenicht v. C., St. P., M. & O. R. Co. 126 Wis. 521, 105 N. W. 910), where this court held that the question of whether the place where plaintiff’s horse entered upon the track was depot grounds was a question for the jury. The evidence upon the second trial, now before us, being substantially the same as that upon the former trial, under the repeated decisions of this court the determination upon the former appeal must be regarded binding here. Zimmer v. Fox River V. E. R. Co. 123 Wis. 643, 101 N. W. 1099; Klatt v. N. C. Foster L. Co. 97 Wis. 641, 73 N. W. 563; Darcey v. Farmers' L. Co. 98 Wis. 573, 74 N. W. 337. The exceptions to the charge are based principally upon the ground that the evi-*270deuce was not sufficient to support the finding of the jury-on the first question of the special verdict and that the court should have so told the jury, -but that question having been settled on former appeal no error was committed.
We find no reversible error in the record; therefore the judgment must be affirmed.
By the Court — Judgment affirmed.